El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Es el presente un recurso gubernativo contra nota del Eegistrador de la Propiedad de Humacao de 26 de febrero último, denegatoria de la inscripción de una escritura de com-praventa de bienes raíces.
El registrador de Humacao al contestar el alegato de’ la parte recurrente, solicita que se desestime el recurso por ha-berse interpuesto fuera del término estatuido por la ley.
El documento no inscrito fue devuelto al recurrente en Io. de marzo del corriente año y presentado en la secretaría de esta Corte Suprema con alegato escrito en 23 del mismo mes.
La sección 3a. de' la ley sobre recursos contra las resolu-ciones de los registradores de la propiedad, aprobada en marzo 1°., 1902, dice así:
“Sección 3a. — Si el interesado recogiere el documento podrá pre-sentarlo al tribunal dentro de los veinte días siguientes a la notifica-*299ción de la negativa que debió hacerle el registrador, y se decidirá el recurso según dice la sección 2a. de esta Ley.
El documento como hemos dicho fue devuelto al intere-sado Francisco Porrata en Io. de marzo y desde' esa fecha a la del día 23 del mismo mes, en que fué presentado al tribunal, transcurrieron más' de los veinte días que señala el pre-cepto que dejamos transcrito.
La nota de que se trata quedó consentida por el trans-curso del tiempo que la ley señala para recurriría y por tanto no cabe considerar y decidir el recurso en sus méritos. Hernández v. El Registrador de la Propiedad, 14 D. P. R. 795, y Barreras v. El Registrador de la Propiedad, 15 D. P. R. 556.
Procede desestimar el recurso.

Desestimado el recurso.

Jueces concurrentes: Sres. Asociados "Wolf, del Toro, Al-drey y Hutchison.